 

Exhibit 10.9

500 BOYLSTON STREET

Boston, Massachusetts

 

FIRST AMENDMENT TO LEASE

RHYTHM PHARMACEUTICALS. INC.

 

THIS FIRST AMENDMENT TO LEASE (this "First Amendment'") is made as of April 15,
2016 (the "Effective Date'") by and between 500 BOYLSTON & 222 BERKELEY OWNER
(DE) LLC, a Delaware limited liability company, having an office at c/o Oxford
Properties Group, 125 Summer Street, Boston, Massachusetts 02110 ("Landlord" and
RHYTHM PHARMACEUTICALS, INC., a Delaware corporation, having an office at 500
Boylston Street, l l a Floor, Boston, Massachusetts 02116 ("Tenant").

 

Background

 

A.



Pursuant to the provisions of that certain Lease dated as of November 25,2015
(the "Lease"). Tenant leases from Landlord, and Landlord leases to Tenant, a
space containing approximately 6,830 square feet of rentable area (the
"Premises") on a portion of the eleventh (11th) floor of the building located at
500 Boylston Street, Boston, Massachusetts (the "Building")- Capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Lease.

 

B.



Landlord and Tenant desire to enter into this First Amendment to change the rent
commencement date under the Lease, in accordance with the terms and conditions
set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and mutual covenants contained
herein, Landlord and Tenant hereby agree to modify and amend the Lease as
follows:

 

1.



Rent Commencement Date. The definition of Rent Commencement Date in the Basic
Lease Provisions of the Lease is hereby amended in its entirety to read as
follows:

 

"Rent Commencement Date: June 1, 2016."

 

2.



Broker. Landlord and Tenant hereby represent and warrant to each other that
neither has dealt with any real estate broker or agent in connection with the
procurement of this First Amendment. Tenant shall indemnify and hold Landlord
harmless from any costs, expense or liability (including costs of suit and
reasonable attorneys' fees) for any compensation, commission or fees claimed by
any real estate broker or agent in connection with the procurement of this First
Amendment claiming the same by, through or under Tenant.

 

3.



Ratification of Lease Provisions. Except as otherwise expressly amended,
modified and provided for in this First Amendment, Landlord and Tenant hereby
ratify all of the provisions, covenants and conditions of the Lease, and such
provisions, covenants and conditions shall be deemed to be incorporated herein
and made a part hereof and shall continue in full force and effect.

 

 





--------------------------------------------------------------------------------

 



4.



Entire Amendment. This First Amendment contains all the agreements of the
parties with respect to the subject matter hereof and supersedes all prior
dealings between the parties with respect to such subject matter.

 

5.



Binding Amendment. This First Amendment shall be binding upon, and shall inure
to the benefit of the parties hereto, and their respective successors and
assigns.

 

6.



Governing Law. This First Amendment shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws principles.

 

7.



Authority. Landlord and Tenant each warrant to the other that the person or
persons executing this First Amendment on its behalf has or have authority to do
so and that such execution has fully obligated and bound such party to all terms
and provisions of this First Amendment.

 

8.



No Reservation. Submission of this First Amendment for examination or signature
is without prejudice and does not constitute a reservation, option or offer, and
this First Amendment shall not be effective until execution and delivery by each
of the parties hereto.

 

9.



Counterparts. This First Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronic mail or
facsimile version of an executed original of this First Amendment shall be
deemed an original, and each of the parties hereto intends to be bound by an
electronic mail or facsimile version of a fully-executed original hereof or of
an electronic mail or facsimile version of executed counterpart originals
hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 







--------------------------------------------------------------------------------

 



EXECUTED under seal as of the date first above written.

 

 

 

 

LANDLORD:

 

 

 

500 BOYLSTON & 222 BERKELEY OWNER (DE) LLC, a Delaware limited liability company

 

 

 

 

 

By: /S/ Chad Remis

 

Name: Chad Remis

 

Title: Vice President

 

 

 

By: /S/ Kristen E. Binck

 

Name:  Kristen E. Bink

 

Title: Assistant Secretary

 

 

 

 

 

TENANT:

 

 

 

RHYTHM PHARMACEUTICALS. INC., a Delaware corporation

 

 

 

By: /S/ Bart Henderson

 

Name:  Bart Henderson

 

Title: PRESIDENT

 



--------------------------------------------------------------------------------